DETAILED ACTION
Applicant was contacted on 2/28/2022 for a proposal to amend claim 9.  The examiner’s call was not picked up and no voice mail was available.  This OA is thus issued. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-15 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter

As per claim 9, a computer-readable storage medium (under the reasonable interpretation) can be seen as signal per se because [0098] of the spec recites “the computer-readable storage medium may be non-transitory.”  This language is open-ended.  The computer-readable storage medium thus does not have to be non-transitory.  Applicant is encouraged to claim a “non-transitory computer-readable storage medium” to overcome the rejections. 

All dependent claims (not mentioned above) are rejected by virtue of base claim.  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US7277967 teaches a method of comparing profiles and halting operations. 
US2015/0341240 teaches a method of comparing security service agreements. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE SUN whose telephone number is (571)270-5100. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/CHARLIE SUN/Primary Examiner, Art Unit 2196